   Case 4:19-cv-00156-RSB-CLR Document 44 Filed 09/09/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 GULFSTREAM AEROSPACE
 CORPORATION,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-156

        v.

 ELLSWORTH ADHESIVES SPECIALTY
 CHEMICAL DISTRIBUTION, INC.,

                Defendant and Third-Party
                Plaintiff,

        v.

 CHASE CORPORATION,

                 Third-Party Defendant.


                                           ORDER

       Before the Court is the Joint Stipulation of Dismissal filed by all parties to this case on

August 24, 2020, wherein the parties stipulate to the dismissal of this action with prejudice, with

each party to bear its own costs, including attorneys’ fees. (Doc. 43.) Pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action with prejudice. The Clerk is

hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 9th day of September, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
